November 12, 1993     [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         
No. 92-2357 

                        UNITED STATES,
                          Appellee,

                              v.

                  JOSE E. BONILLA-MARTINEZ,
                    Defendant, Appellant.
                                         

No. 93-1517

                  UNITED STATES OF AMERICA,
                          Appellee,

                              v.

                    MARIO TORRES-MELENDEZ,
                    Defendant, Appellant.

                                         

        APPEALS FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Carmen Consuelo Cerezo, U.S. District Judge]
                                                       
                                         

                            Before

                     Breyer, Chief Judge,
                                        
                Selya and Cyr, Circuit Judges.
                                             
                                         
Carlos  R.  Noriega  on  brief  for  appellant,  Jose  E. Bonilla-
                   
Martinez.
John  C. Keeney,  Acting  Assistant  Atttorney  General, Mary  Lee
                                                                  
Warren, Chief,  and  William H.  Kenety, Narcotic  and Dangerous  Drug
                                   
Section, on brief for appellee - No. 92-2357.
Jeffrey A. Rabin on brief for appellant, Mario Torres-Melendez.
                
Charles E.  Fitzwilliam, United States  Attorney, John  C. Keeney,
                                                                 
Acting Assistant Attorney General,  Mary Lee Warren, Chief,  and Julie
                                                                  
J. Shemitz, Attorney,  Criminal Division, Narcotic and  Dangerous Drug
      
Section, on brief for appellee - No. 93-1517.
                                         

                                         

     Per Curiam.  Appellants,  Mario Torres-Melendez and Jose
               

Bonilla-Martinez, were charged with having been involved in a

large  scale  drug  conspiracy  which  ran  from  1985  until

appellants and others were indicted in 1990.  Torres-Melendez

pled  guilty to conspiracy to import  cocaine in violation of

21  U.S.C.   846 and was  sentenced to a term of imprisonment

of 292 months.  Bonilla-Martinez  pled guilty to one count of

conspiracy  to possess  with  intent  to distribute  cocaine,

marijuana and heroin, in violation of 21 U.S.C.    841(a) and

846.   He  was  sentenced  to  87  months  imprisonment,  the

sentence to  be served  concurrently with  a sentence  of 264

months imprisonment  imposed upon him in another  case.  Both

appellants appeal their sentences.

Bonilla-Martinez
                

     Bonilla-Martinez' sole argument  on appeal  is that  the

sentencing  court erred when it enhanced his criminal history

2 points, pursuant to U.S.S.G.   4A1.1(b), because of a prior

sentence  of imprisonment of  at least sixty  days.  Bonilla-

Martinez contends that  since the criminal conduct  for which

he  was sentenced  in  that  prior  case occurred  after  the

criminal conduct  for which  he was  indicted in  the instant

case,  the  sentence  in  the  first case  is  not  a  "prior

sentence" under the guidelines. 

     According to  the application notes, a  "prior sentence"

under   4A1.1  "means a sentence imposed  prior to sentencing

on  the instant  offense, other than  a sentence  for conduct

that is  part of  the instant offense.   See    4A1.2(a).   A
                                                             

sentence  imposed after  the defendant's commencement  of the
                                                             

instant  offense,  but  prior to  sentencing  on  the instant
                                                             

offense, is a prior sentence if it was for conduct other than
                                                             

conduct that  was part of  the instant offense."   U.S.S.G.  
                                               

4A1.2, comment. (n.1) (emphasis added); see U.S.S.G.   4A1.1,
                                           

comment. (n.1) (term "prior sentence" defined at   4A1.2(a)).

Appellant does not contend that the conduct in the prior case

was part of the instant offense.  

     Appellant's  contention  that  his  prior  sentence  for

conduct  unrelated to  the  present  offense  should  not  be

counted  simply  because  that  offense  occurred  after  the

present  offense  is  belied  by the  plain  language  of the

application  notes and  has been  rejected  by every  circuit

court which has  considered this  issue.   See, e.g.,  United
                                                             

States v. Tabaka, 982 F.2d 100, 101-02 (3d Cir. 1992); United
                                                             

States v. Beddow, 957 F.2d 1330, 1337 (6th Cir. 1992); United
                                                             

States v.  Hoy, 932 F.2d  1343, 1345 (9th Cir.  1991); United
              

States  v. Walker,  912  F.2d 1365  (11th  Cir. 1990),  cert.
                                                            

denied, 498  U.S. 1103 (1991);  United States  v. Smith,  900
                                                       

F.2d 1442, 1446-47 (10th Cir. 1990).  We too find no merit in

appellant's contention.

                             -3-

Torres-Melendez
               

     Torres-Melendez raises three claims.  First, he contends

that  the court  erred when it  increased his  offense level,

pursuant  to U.S.S.G.    3B1.3,  because he  "used a  special

skill,   in  a  manner  that  significantly  facilitated  the

commission . . .  of the offense."   Second,  he asserts that

the court erred in its determination of  his criminal history

category.   Third, he contends that his counsel at sentencing

was constitutionally ineffective.  Since neither of the first

two issues were raised below,  we review them only for "plain

error."   "Under this standard, we review only 'blockbusters:

those  errors  so  shocking that  they  seriously  affect the

fundamental fairness and basic  integrity of the  proceedings

conducted  below.'"  United States v. Olivo-Infante, 938 F.2d
                                                   

1406, 1412 (1st Cir. 1991) (quoting United States v. Griffin,
                                                            

818  F.2d 97,  100  (1st  Cir.), cert.  denied  484 U.S.  844
                                              

(1987)).

     The presentence report, adopted by the sentencing court,

found  that Torres-Melendez  had "utilized his  knowledge and

expertise  in   welding  to   facilitate  the  smuggling   of

controlled  substances  into  U.S. Territory."    The  report

indicates  that he  had welded  compartments onto  industrial

lawn  mowers into  which  cocaine was  secreted, that  he had

modified an automobile gas tank  to hold cocaine, that he had

opened and then resealed the  cylinder of a steamroller  into

                             -4-

which cocaine  was packed,  and that he  had constructed  two

steel  tanks  used  to  transport  molasses  which  concealed

cocaine.   These acts  clearly facilitated the  commission of

the offense  for which  appellant was  sentenced.   Appellant

contends,  however, that welding is not  a "special skill" as

contemplated by the guidelines. 

     The guidelines explain a "special skill" as "a skill not

possessed  by members  of  the  general  public  and  usually

requiring  substantial  education,   training  or  licensing.

Examples would include pilots, lawyers, doctors, accountants,

chemists,  and  demolition  experts."    U.S.S.G.      3B1.3,

comment. (n.1);  see also United States v.  Connell, 960 F.2d
                                                   

191, 197-98 (1st  Cir. 1992).  Welding of  the sort performed

by appellant  during the  course of the  conspiracy is  not a

skill   "possessed  by  members  of  the  general  public."  

Appellant  contends, however,  that welding  is  not a  skill

requiring  "substantial  education, training  or  licensing."

Even if we were to  agree, the guidelines indicate that these

characteristics  are not always required for a finding that a

defendant possesses a "special skill."   See United States v.
                                                          

Spencer,  Nos. 93-1041/1042, 1993  U.S. App. LEXIS  21651, at
       

*14 (2d  Cir. Aug. 25,  1993) ("Because the comment  adds the

word 'usually,' we find no basis for limiting the increase to

only those with formal educations or  professional skills.");

United States v.  Hummer, 916 F.2d 186, 191  (4th Cir. 1990),
                        

                             -5-

cert. denied, 111 S.Ct. 1608 (1991) (use of term "'usually' .
            

.  . implies  that substantial  training is  not a  mandatory

prerequisite to making a special skills adjustment").  Hence,

we cannot  say, as  a matter of  law, that  welding is  not a

"special skill" as contemplated by section 3B1.3.

     As far as  the application of the guideline to appellant

is  concerned, we do  not ordinarily consider  a challenge to

the application of a particular guideline when that challenge

has not been raised in the court below.  See United States v.
                                                          

Pilgrim Market Corp., 944 F.2d 14,  21 (1st Cir. 1991).   The
                   

rationale   behind  this  rule  is,  in  part,  that,  absent

objection, "the district  court had a  right to believe  that

defendant agreed that  the facts [in the  presentence report]

were true and accurate."   Id., (quoting United States v. Fox
                                                             

889  F.2d   357,  359   (1st  Cir.   1989).    Further,   the

determination   of  whether   appellant's  particular   skill

justifies  an  increase  under section  3B1.3  is  "likely to

involve  drawing  sophisticated  inferences  from  a  web  of

interconnecting  facts." Connell, 960 F.2d at 198.  "[W]hen a
                                

defendant fails to raise the  issue below, we have no factual

record   by  which   to  review   the   application  of   the

guidelines."1  United States v.  Saucedo, 950 F.2d 1508, 1518
                                        

(10th Cir. 1991).   In these circumstances, we  find no plain

                    

1.  The  factual record we  do have indicates  that, although
appellant  had   little  formal   education,  "through   work
experience he became an . . . excellent welder." 

                             -6-

error  in the court's  increase of appellant's  offense level

for possession  of a "special  skill."  Cf. United  States v.
                                                          

Lopez, 923  F.2d 47, 50  (5th Cir.), cert. denied,  111 S.Ct.
                                                 

2032  (1991) ("[q]uestions of  fact capable of  resolution by

the  district court upon  proper objection at  sentencing can

never constitute  plain error");  Saucedo, 950  F.2d at  1508
                                         

(same).

     Torres-Melendez also  contends that  the court  erred in

assigning him a criminal  history category of III.   Category

III  includes defendants who have accumulated between 4 and 6

criminal  history points.  Appellant concedes that 2 criminal

history  points were  properly assigned  to  him pursuant  to

U.S.S.G.    4A1.1(d) because he committed the instant offense

while on probation.  However, he asserts that  the assignment

of 3 criminal points pursuant to   4A1.1(a) was in error.  He

claims that only 1 point should have been added and therefore

that his criminal history category is properly II.  

     According  to  his  presentence  report,  appellant  was

sentenced   to  a  three   year  term  of   imprisonment  for

involuntary manslaughter/vehicular  homicide in  June 1983.  

After three months, this sentence was modified to probation. 

The  proper  number of  points  to  be added  to  appellant's

criminal history category  depends on  whether appellant  was

incarcerated between June and September 1983, a fact not made

clear  by  the   presentence  report.    If   appellant  were

                             -7-

incarcerated, 2 points should have been added to his criminal

history category.   See U.S.S.G.   4A1.1(b)  ("[a]dd 2 points
                       

for  each prior  sentence of imprisonment  of at  least sixty

days");  id.    4A1.2,  comment.  n. 2  ("[t]o  qualify as  a
           

sentence  of imprisonment,  the defendant must  have actually

served a  period of  imprisonment on  such sentence"). If  he

were  not, however, his criminal history category should have

been increased  only 1 point.   See id.   4A1.1(c)  ("[a]dd 1
                                      

point for  each prior sentence  not counted in (a)  or (b)").

In any  event,  the government  concedes  that the  3  points

assigned by the  presentence report was in  error.2  However,

it contends  that the  error  was harmless  because 2  points

should  have been added  to appellant's criminal  history and

this change would not affect his criminal history category.

     Once again, the  failure to raise the objection below is

fatal to appellant's  claim.  Absent an  adequately developed

factual  record,  we  are without  any  means  of determining

whether the court's  admitted error in assigning  appellant 3

criminal history  points  was  anything  more  than  harmless

error. Thus, we are unable  to say that assigning appellant a

                    

2.  The  record   contains  two  different   copies  of   the
presentence report, one  of which assigns 3  criminal history
points for  the 1983 sentence,  the other 2.   Both appellant
and  the government assume that the court assigned 3 criminal
history  points.   Neither  makes  any mention  of  the other
version of the  presentence report.  For  purposes of review,
we too assume that the court added 3 points.

                             -8-

criminal history  category  of III  was  plain error.3    See
                                                             

supra.  
     

     Finally,  Torres-Melendez   asserts  that   he  received

ineffective  assistance of counsel at sentencing.  Since this

claim  was  not  raised  below,  this  court  has  neither  a

developed  factual  record  sufficient  to sustain  appellate

review nor the  evaluation of the sentencing court  as to the

merits of the  claim.  In such circumstances,  this court has

repeatedly  indicated that the  proper vehicle for  raising a

claim of  ineffective  counsel is  through  the filing  of  a

petition  under 28  U.S.C.     2255.   See  United States  v.
                                                         

Sanchez, 917 F.2d 607, 612  (1st Cir. 1990), cert. denied 111
                                                         

S.Ct. 1625 (1991) (citing cases).

     Affirmed.
             

                    

3.    Appellant's sentence  of 292  months  falls within  the
range of 262-327 months to  which he would be subject if  his
criminal history category  were II.  Appellant  has presented
no  evidence, and  the record  reveals none,  that  the court
would  have  imposed a  lesser  sentence  if the  range  were
different.

                             -9-